Development of the European Citizens' Initiative based on Article 11(4) of the Treaty on European Union (debate)
The following point is the Statement of the Council and of the Committee on Development of the European Citizens' Initiative based on Article 11(4) of the Treaty on European Union.
Allow me to extend a very warm welcome to a group of reporters from my region, Castile-La Mancha in Spain, who have been in the press gallery and are currently visiting the EU's institutions.
Mr President, I am grateful to Parliament for having had the initiative to hold this debate on, it seems to me, one of the most important, most relevant aspects from the democratic point of view, on the development of the European Union and of Europeanism amongst the European public. This relates to a very relevant issue, which begins a new stage in the European Union; as you know, of course, it concerns the Citizens' Initiative. In other words, the possibility for at least one million European citizens, both men and women, from the various Member States, to be able to sign a legislative initiative.
A legislative initiative that is, understandably, addressed to and set out before the Commission, which is the EU body with capacity for legislative initiatives.
The Citizens' Initiative is a very clear priority for the Presidency of the Council. Very clear. It is a priority because we believe that it is a priority for Europe. When a country chairs the Council of the European Union, we believe that it should not implement its own priorities, its own goals simply as a country during that Presidency, but must go further and must be capable of representing Europe's goals.
The Citizens' Initiative, with its possibilities, with those entitlements it gives to citizens - to the approximately five hundred million European citizens - is an essential goal of Europe and for that reason, is one of the priorities of the Spanish Presidency, not through being a priority of Spain, but through being a priority of Europe.
Citizens are hoping that the Treaty of Lisbon will be implemented as quickly as possible after eight years of losing time through institutional uncertainties.
We have to make up that lost time and essentially respond to citizens, for what they want is participation. In other words, we have to gradually effect a rebalancing between the Europe that was being built during the 20th century more from the bottom down - albeit a democratic Europe - and a Europe that is also built from the bottom up.
That is why we believe that the Citizens' Initiative must get going as soon as possible, because it will be evidence of the political will of the Member States, of Parliament and of the Union's institutions to give the public a voice and enable citizens to participate in the life of the Union.
It will also counteract something that is unfortunately happening in the European Union as well: the fact that political debate is, for the most part, likely to be at national level; inbred debate. Here in Brussels, or in Parliament, a European debate is taking place, but in each of the Union's countries, it is the national debate that predominates, not the European debate.
The citizens' initiative is a tremendous device for successfully unleashing a genuine European debate in civil society. The initiatives put forward by citizens of various countries will unleash a European debate in every country, not just a purely national debate.
That is why, Mr President, we have considered the citizens' initiative to be a priority. As soon as the Commission submits its draft regulation - we would like to thank the Commission, and I must say especially President Barroso and Vice-President Šefčovič, for the concern with which they have prioritised this issue in the Commission's work schedule; we are also grateful that it will take place imminently and very speedily, as Mr Šefčovič will be telling us shortly - we shall have a text that enables us, together with the Council and Parliament, to set in motion what European citizens are undoubtedly hoping for, before this six months are up.
We shall need to work on the different aspects involved, some more technical, others more political, but we must encourage it to happen.
That is why, from the time of the informal meeting of the Ministers for Foreign Affairs at La Granja de San Ildefonso, as Mr Šefčovič and Mrs Malmström - still in office because the new Commission had not yet taken over - will remember, to the first meeting we held with the Commission in Madrid when the new College of Commissioners took over, and now this afternoon in Parliament, we are anxious to push this initiative. I would ask them - this would be the message I would like them to pass on to you, honourable Members - to show the utmost concern for this initiative.
I know that they will. Moreover, I would ask them to bring the utmost speed to something that I believe fairly easily unites general consensus in its various aspects, through the discussions that have taken place in the Council, Commission and Parliament, on the committee in which I participated, the Committee for Institutional Affairs, for example. I therefore think we can put this into practice, as it is one of the aspects of the new stage that is now beginning in the European Union that is most exciting for the public.
Member of the Commission. - Mr President, I would really like to thank Parliament for putting this very important item on the agenda. I would like to personally thank my dear friend, Diego López Garrido, and the Spanish Presidency, for keeping this on top of the Spanish Presidency's agenda, because I believe that the instrument we are going to have will really change the way we do politics in the European Union.
Until now, the European construct was based on representative democracy. I think this was very well reflected also in the Lisbon Treaty, where it is very clear that Parliament's powers are very much strengthened and when we are going to include the national parliaments more in the European legislative process. And we needed to complement it with greater inclusion of citizens in this process, through this instrument of participatory democracy.
There was the debate, a while ago, on whether one cancels out the other and whether it is a zero-sum game. I really do not think so because I consider both elements of representative and participatory democracy as mutually reinforcing, and both help to create real European political and public space.
I also believe that, thanks to this instrument, we will underline even more the importance of European citizenship for Europeans. As Diego has already said, I am also convinced that this would lead to stronger, better cross-border Europe-wide debates in Europe, more on European topics, and not only on national topics that we see so often in the capitals of our Member States.
The Commission was and is very grateful for the work the European Parliament has already done on the European Citizens' Initiative. For us, the resolution you adopted on 7 May last year was very important political guidance and a very important pointer as to how we should prepare this initiative.
As you know, the Commission, when preparing such important pieces of legislation like this one, wants to engage the European public in as wide a discussion as possible. Therefore, we organised a public debate on this issue, based on the Green Paper that we issued in December last year.
I must say that we have been very positively surprised by the responses we have got. We got more than 300 responses coming from a range of contributors: individual citizens, organisations, public authorities and even some national parliaments.
We evaluated the responses we got and completed the consultation process with a public debate in Brussels, where more than 150 stakeholders were in attendance, including honourable representatives of Parliament.
If I had to sum up this debate, I would say that there were a lot of innovative, interesting and positive suggestions coming to the Commission's table. What were the major conclusions? That citizens are very much interested in having this initiative in place as soon as possible, that they would like to have it as user-friendly as possible, that they would like to have it simple, straightforward, understandable and, most of all, accessible.
And, as you would agree, these are clear and very important parameters for having this legislation prepared in this way, because only these parameters would guarantee that citizens would use this instrument for better communication with the Commission and with the European institutions.
Drawing on the results of the consultations and also on the proposals made by the European Parliament, the Commission is currently finalising its proposal. I hope that the College will adopt the proposals we are working on on 31 March. I can also tell you that this probably would not be possible without strong encouragement from the Spanish Presidency. It is very clear that such a top priority for the Presidency must be respected, and I know there is strong commitment from Spain to try to make progress on this initiative within the term of its Presidency.
So, I am very hopeful that, thanks to the constructive approach of the Presidency, the Council and Parliament, we will have this new and very important instrument in place well before the first anniversary of the Lisbon Treaty coming into force.
Mr President, it was in this very House, almost seven years ago, at the end of the constitutional convention, when we Members of the European Parliament and members of the national parliaments succeeded in putting forward a proposal that was accepted by the Presidium. I had the honour of taking it to the Presidium and we approved it. Furthermore, I wish to recall here the names of Mr Lamassoure and Mr Mayer, because it was they who drew up the Citizens' Initiative proposal, a popular initiative that is today incorporated into the treaties.
A popular initiative that is an example of participatory democracy - Mr Šefčovič has explained this very well - and of European democracy, because the issues that need to be covered by this initiative must be European issues, not local issues. Participation by citizens, therefore, and issues dealt with at European level.
Mr Šefčovič, who is preparing this proposal, has not told us what it involves. He has left us with our mouths watering. On behalf of my group, Mr Šefčovič, I would ask that it contain at least three ideas.
Firstly, that it should be clear and simple. In other words, do not let us make things complicated. It must be something accessible to the people, so that they can participate without having had to have gone to university.
Secondly, that it should provide for cooperation between the European authorities and the national authorities, because, in my opinion, the national authorities must play an important role in the way signatures are organised.
Thirdly, that we should educate, through the European Commission and through Parliament, by explaining how this legislative initiative may be used to avoid disappointments. I will give you an example of this that I saw on the Internet. An online petition has already been launched to use the popular initiative to make it possible to change the seat of Parliament so that there is only one.
Well, this is impossible and we must say so from the start; it calls for reform in the treaties and cannot be dealt with by the popular initiative.
There is, therefore, a lot of educating to be done, ladies and gentlemen of the Commission, and of Parliament, in an initiative that the Group of the European People's Party (Christian Democrats) endorses and hopes may serve to promote the sense of belonging to the Union and public participation in the Union's business.
Mr President, Mr Šefčovič, I was very pleased to learn that the Commission plans to approve this draft regulation next week, on 31 March no less. I believe this is great news, I think it is appropriate and right to congratulate the Commission, Mr Šefčovič and the Spanish Presidency for the boost they have given to this initiative and for agreeing to submit a very important proposal to this House.
Very important because, in the first place, I believe that it strengthens the legitimacy of Parliament. This is because it gives the public direct access to Parliament, not through parties, but in a way that gives direct access to us here with nothing more or less than a bill.
It is direct public access to Parliament that justly strengthens its legitimacy. It strengthens the notion of citizenship, which is at the very root of the European project. From Maastricht to here, it is the citizen who is central to the European project and is the one who is becoming the key player here.
Thirdly, I would say that it is something that gives extraordinary encouragement to the connection between institutions and citizenship, something that we are always demanding and never achieve. It is the opportunity for people to actually get close to Parliament and learn how it can be useful. That is what leads me also to make a couple of recommendations that are, to a large extent, in line with those Mr Méndez de Vigo was making before.
I think that it is important to draw up a text that is, in the first place, truly flexible. In other words, that it should allow that right to be exercised; that it should afford it to many people, because we need to specify how many countries, what percentages, what systems of signatures. Be flexible, please! Make access to this initiative easy, but let us make it clear as well and not disappoint expectations.
There is a fundamental procedure, beforehand, to be carried out by the Commission to say whether or not a draft initiative will be successful, whether or not it is possible to carry it through. Before signatures are collected, we must say 'yes' or 'no', in order not to disappoint expectations: clarity and flexibility in this project, ladies and gentlemen, and, of course, well done.
The European Citizens' Initiative is important because it is one of those rare innovations introduced by the Treaty of Lisbon that we might say will, in real terms, increase opportunities for the public to make a contribution. This is obviously just a small step forward and collecting a million names will be quite a job; even then, we can only suggest that the Commission should do something. The Commission will then, in its wisdom, decide whether it does anything or not.
If the citizens' initiative experiment is successful, as I hope it will be, it is very possible that afterwards, we will be able to make further progress along the path towards direct influence. That is why it is very important now, as we establish a framework for the citizens' initiative, that that framework is defined in such a way that the initiative can be introduced easily and that it is clear and comprehensible. We should not raise false hopes or create misunderstandings.
A procedure for advance conformity has been discussed. I think that it is something that should be considered very carefully. It may have its good aspects, but I do not know if it is right to trim down the initiatives at that stage. Let us allow the public to have their say.
In my opinion, it is important that the threshold for the various Member States - the number of countries involved - should not be too high: a quarter would be sufficient to regard the initiative as having gone ahead and to make it seem likely that it will be taken forward. We need to ensure that the Regulation does not create needless barriers to the implementation of the citizens' initiative, but that it makes it clear and simple. Let us hope that there will be a good deal of initiatives and that the Commission will take them forward.
Mr President, Mr López Garrido, Commissioner Šefčovič, ladies and gentlemen, I believe that we have, at this point, a major opportunity for Europe, this shared Europe of ours, that began with treaties between States - the classical instrument of foreign policy, in which the citizens were more or less spectators - to now increasingly become a Europe of the citizens.
What we are discussing today is the first instrument that provides for direct citizen participation at the European level. I think it is clear to everyone what an opportunity this offers, in particular, for the creation, for the gradual development, of the likes of a European public, a European demos, which this Europe does need, as we continue to debate matters in France, in Italy, in Portugal, in Germany, et cetera, thus, essentially more or less separately. As far as relates to the citizens, there are hardly any Europe-wide debates at all. A European citizens' initiative of this kind could help to bring such debates about, however, and it could help to overcome, to some extent, Europeans' feelings that Brussels is a long way away and that they - the citizens - have no voice in Brussels. What we are doing here is creating a first instrument that will allow the citizens to make their voices heard in Brussels. The crucial thing, however, is what form we give it. I want to make the point very clearly that it has not yet been determined whether this measure will ultimately be a success or a disappointment. That depends on the form that we choose for this measure.
I can well understand, Commissioner Šefčovič, that you are unable to present details to us today, as I know that you have not completely made your mind up yet. We do have an opportunity, here, however, to perhaps briefly put a couple of points on record together. There is, therefore, one very particular point that I would like to bring up.
For me, the success of this will rise and fall by the fact that the Commission proposal or at least, ultimately, what is decided as a legislative proposal here, not only contains hurdles and stipulations that citizens must observe, but also stipulates that the Commission must seriously work on a citizens' initiative that has reached it, as, in my view, it would be extraordinarily frustrating if a million citizens had signed such an initiative and, in the end, the whole thing just disappeared, silently and unceremoniously, into a wastepaper basket. We need three levels of admissibility checking. Firstly, the formal level: does it have the necessary signatures? Secondly, the legal level: is the matter at hand one of the competences of the European Union, does it not violate current law? Then, finally, we need a content-based check, and, in this regard, I think it is important that the citizens are invited to this examination, that there is a hearing, that they are valued and their concerns are discussed, and that they do not just receive some ex cathedra letter from on high. This is by way of encouragement.
Briefly, I have a second piece of encouragement to mention. One third, or nine Member States, seems to me - and seems to us in this House collectively - to be too high. Parliament has declared itself in favour of a quarter, and this figure must be seen in conjunction with the second hurdle, namely the hurdle within the Member States. In the talks that we have had, I proposed that this be graduated depending on the size of the Member States, as it makes a major difference whether a large or a small State is involved, and I see that there is openness to this proposal.
Due to the time constraints, I cannot now go into any other points. I hope that we can together bring this first instrument of transnational democracy into being.
on behalf of the ECR Group. - Mr President, I think many of us should welcome any initiative that takes power away from the European Union and other political governments and devolves power closer to the citizen.
In one respect, I would like to make a request for more flexibility. Why should we predefine the issues on which citizens can raise an initiative? If they want to raise an issue, let us be held accountable and let us give our view on whatever we think. If, for example, it is on the place where Parliament should sit, we should respond. Why should we avoid the issue? Let us tackle what the citizens are asking us head on.
There is one issue that I would like to make clear, and that is transparency. It is going to be difficult for any individual, or group of citizens, on their own to collect the required number of signatures. Therefore, you might see a number of organisations organising the collection of these signatures. They should be transparent about their funding, so that you do not get organisations who hijack the process to basically request more funding for initiatives they believe in. Let it truly be an initiative of the citizens and not of civil society organisations and NGOs.
Mr President, our citizens' mistrust of the European Union is growing. The low turn-out at the EU elections speaks volumes. If the European Citizens' Initiative is interpreted in such a way that only a few are able to take advantage of it, this will only exacerbate the situation. Our group is therefore calling for the rules not to be made too stringent. For example, issues may still be relevant to Europe as a whole even if the first million signatures come from only a very few countries. However, as the European Parliament, we can also do something to take the citizens' initiative seriously. We can take a decision in this Chamber that every time a citizens' initiative is approved, we will undertake to conduct a debate here - a debate that may lead to a statement on the initiative in question. In this way, we will also be taking citizens' wishes seriously and I hope that the groups can work together to bring about the adoption of something along these lines, for example, in the form of an amendment to the rules of procedure.
(NL) Mr President, I have been listening to everything that has been said here up to now with clear-headed, and thus very great, scepticism. After all, our own experience - gathered from the referendums in the Netherlands, France and, last but not least, Ireland - has taught us how the eurocracy responds to the will of the people and expressions of this will. What is this European Citizens' Initiative, in essence? In essence, it is a mere palliative, a sham intended to suggest a modicum of citizens' involvement in the Treaty of Lisbon without really bringing that involvement into the decision-making process. Indeed, this is clear from everything we have learned up to now: complicated procedures, constraints on the topics and, if anything should emerge in the end, this is to be considered and, in particular, decided on in exactly the same eurocratic, rather undemocratic cenacles as before. What we need in Europe are binding referendums, for example, on the accession of Turkey. These are necessary in order to restore democracy but, unfortunately, the European Citizens' Initiative is merely a kind of castrated caricature of such things.
(IT) Mr President, ladies and gentlemen, I welcomed the statements by Mr López Garrido and Mr Šefčovič.
The new Treaty of Lisbon urges us to swiftly adopt a systematic course of action to promote the citizens' initiative, which is testament to the existence of a European people. Indeed, it is a well-known fact that one of the harshest criticisms of the Union is that it is not a fully democratic structure. The Treaty of Lisbon has sought to reduce the democratic deficit in several ways, including by making provision for at least one million European citizens to submit a proposal for a legislative initiative.
This new instrument, in order to be a serious tool, will have to produce legal effects of a certain importance. It certainly cannot have equivalent value to the pre-existing petitions which are signed by a wide range of individuals - a clear distinction must be made - and it must therefore be regulated in such a way as to prevent its abuse and still allow broad discussion, as the expression of informed and verifiable popular consensus.
However, the most important aspect of the initiative laid down in Article 11 of the Treaty of Lisbon is its symbolic significance: the democratic deficit is being tackled not only by the decision-making power of the people's representatives, but even more so by the very existence of a European people which is not just the mathematical sum of the citizens of the individual nations.
Therefore, with regard to the rules we are considering, there are two aspects that I consider to be particularly important: the first concerns the subject matter, which must be - as someone already said - a European issue; the second is the distribution of the minimum number of signatories across a significant number of Member States, representing an appropriate percentage with respect to the electoral weight of each country.
I hope that the new rules will help citizens of France, Italy, Germany, Spain and so on feel that they are, first and foremost, citizens of Europe.
Mr President, the European Citizens' Initiative is one of the major innovations of the Lisbon Treaty, aimed at increasing direct democracy in the European Union. This new tool should be correctly used by being fully exploited. Furthermore, its credibility must be assured.
In this respect, serious requirements need to be addressed. Let me briefly mention only two, knowing that there are several others. The collected signatures must be verified appropriately. This is a crucial question that can cause serious problems, as the relevant legislation is very different in our Member States. We must find the optimal solution - the appropriate balance between different rules and common requirements.
The second topic is the admissibility of the initiative. Again, every aspect must be examined carefully in order to find the best way to go. Should the topic of the public discussion be limited in the defence of the values of the Union, or should freedom of expression prevail? Are they mutually inclusive principles?
I welcome and am grateful for the progressive work of Vice-President Šefčovič and the Spanish Presidency. I am glad that the stakeholders had the opportunity in February to discuss the majority of the questions that need to be solved so that the citizens' initiative is operational.
I would really like to know the outcome of the meeting. How is the Commission going to handle the issue of verification and admissibility of an initiative, and at what stage? Of course, when we prepare a report here in the European Parliament, we really have to be clear what approach we are going to deal with. I strongly believe that we are here to represent the European citizens and we have to be clear that we are capable of sending a very strong message for all of us.
I strongly believe that the Spanish Presidency is doing an excellent job as a member of the trio together with Belgium and Hungary, my good comrades. So, thank you very much again, Vice-President. You did an excellent job. Let us continue.
Mr President, this is an instrument that has huge potential and could deliver an important democratic signal to Europe.
When I think of my own country, if you want to get forward a legislative initiative in the UK, you have to find a Member of Parliament, they have to be lucky enough to win an annual ballot or lottery, and then it is likely to get talked out by the government of the day.
So, I think we are about to deliver something very important and very exciting into the hands of Europe's citizens. That makes me proud, but it has to be user-friendly, accessible and credible, and that means we will have to be reasonably strict about it being within EU competence and adhering to human rights at the outset.
We will have to be able and want to give support to promoters to meet the technical requirements. Most importantly, parliamentarians should be prepared to act together with initiators of an initiative. This does not compromise our rights. It is something that we can join hands with citizens over, but they must direct their message to the Commission. We can help, and that way we can establish together a real European democracy.
(FR) Mr President, my colleague, Mr Häfner, has mentioned some of the conditions for ensuring that this initiative is, as he said, feasible, credible and legitimate.
I, for my part, would like to draw this House's attention, on the one hand, to the opinion of the Economic and Social Council, which is very interesting, and which could also shed light on the decisions to be taken and, on the other hand, to stress the fact that participatory democracy works when everyone - the MEPs, the Council, civil society organisations and unorganised citizens for whom the citizens' initiative is an opportunity - has a role to play.
In this regard, Commissioner, pursuant to Article 11 of the treaty, which also provides for the possibility of establishing a structural and organised dialogue with civil society, I would like to ask you what kind of initiative you envisage - on the model of the social dialogue provided for by the treaties - and to know whether, alongside the citizens' initiative, which is very interesting and very useful, you intend to organise the dialogue with civil society in a structural and interinstitutional manner.
(NL) Mr President, now that the Treaty of Lisbon has entered into force, citizens can launch citizens' initiatives. This represents progress, as citizens are still too far removed from Europe and it is difficult to involve them in policy development. I see the European Citizens' Initiative as a good opportunity to increase support for Europe among citizens.
Mr President, I wish to draw attention expressly to a citizens' initiative that was launched recently. It is an initiative by Mr Kastler, who is present here today, and it calls for Sundays to be kept free as a day of rest and reserved for family and contemplation. I endorse his plea fully and wholeheartedly, and am working with him to collect as many signatures as possible in the Netherlands. I would appeal to everyone to support and publicise this initiative. Such initiatives can indicate what citizens consider important. I call on Parliament and the Commission to take these signals very seriously, as Europe is there for citizens, not the other way round.
(PL) Mr President, the increased role which the Treaty of Lisbon gives to the European Parliament, as well as the European Citizens' Initiative, are a very important step towards the strengthening of European democracy. However, in order for the initiative to fulfil its role, procedures must exist which would not limit its democratic character at the outset.
The European Parliament does not, in fact, play any role in the process of the citizens' initiative at present. The previous Parliament voted that the Commission should decide which of the initiatives that are submitted will be accepted and which rejected. I think the European Parliament's role should be much greater, here. Parliament should work together with the Commission to evaluate and give opinions on initiatives which are submitted. In this way, decisions on the admissibility of proposed initiatives would lie equally in the hands of the representatives of the electorate, and not only of the executive. Parliament is currently the only European Union institution which is chosen in free, democratic elections, and the citizens' initiative is, in fact, about the problems and views of the people. If an initiative is rejected by the Commission, and so by the executive which is supposed to put it into effect, this may not be understood by the citizens.
It is also important that the organiser of an initiative - a social organisation or a non-governmental organisation - clearly and explicitly specifies the subject and objective of the initiative, although it does not necessarily have to submit a motion for legislation. I think, too, that the procedures concerning initiatives should be harmonised in the Member States, because too much variety will make it difficult for us to gain broad support for these initiatives.
(SK) The citizens' initiative, as one of the powers of EU citizens, represents significant progress for democracy and for the direct participation of the broader public in political life.
I very much appreciate and value your approach in this matter, Commissioner Šefčovič. I would now like to refer to the questions put by my colleague, Zita Gurmai, because I, too, consider it important to find an answer to some of these questions. One of them concerns the place and method of formalisation, in other words, the place where signatures will be collected under an initiative, be it in a government office or somewhere on the street. In connection with this, there is also the question of whether there will be a conflict with other human rights, for example, the right to freedom of expression.
The second question concerns the financing of the whole process. Who, therefore, will be responsible for financing citizens' initiatives? Will it be the European Union or will it be the Member States or the actual citizens who are mounting an initiative? In the worst case scenario, it would amount to a violation of democratic principle by establishing solvency as a condition of involvement.
Last but not least, it will be essential for the Commission to specify a precise time limit within which these signatures will be collected, or, as the case may be, collected in a valid manner, not forgetting, in particular, the need to retain the openness and transparency of the whole mechanism in such a way as to prevent it being abused by the interest groups that operate throughout the EU.
I offer you my sincere thanks, Commissioner, and I will be keeping my fingers crossed for you to succeed in this.
Mr President, as somebody who has campaigned twice for a 'yes' vote to Lisbon and promoted the citizens' initiative as positive, I disagree with my colleague. I think it is not just a fig leaf. Yes, there are constraints, but it has potential, and it is a real meaningful step towards facilitating participatory democracy.
I have discussed this matter with citizens. I have facilitated citizens to participate in the Commission's consultation and in the hearings in the Petitions Committee. However, we must not just consult with citizens: we must listen to what they say and we must ensure that their views are taken on board in any legislation we produce.
This is an opportunity for the EU institutions to clearly show that the citizens' initiative will reflect the views of European citizens from start to finish. This legislation must be citizen-friendly and it must be highly visible. There must also be easily accessible assistance and help given to citizens who wish to organise a petition. It should be made clear where the Commission can act and where the Commission cannot act. It would simply lead to further accusations of a democratic deficit and cynicism and anger on behalf of citizens if a million signatures were to be gathered for a petition and then it were deemed to be outside the competence of the EU.
So we need absolute clarity on this and we need to be proactive. While we need to squeeze every possibility out of this legislation, we must not promise more than we can deliver. The citizens' initiative is like a newborn baby. It has unlimited potential but it must be handled with care when it takes its first tentative steps.
(DE) Mr President, in designing this instrument, we have an enormous responsibility to bear, as the hopes of citizens who think European and who want to push and assert European concerns at European level are riding on us. We must avoid those errors that are currently looming in relation to petitions at all costs. We need to avoid the European Citizens' Initiative becoming just a wailing wall where there is no follow-up to the complaints made. Active citizens are awaiting the result; they are waiting to see what form we give to the initiative.
If we set the hurdles too high, we will be frustrating a major potential for Europe. Think about it. It will take an enormous effort for interested parties in a particular subject to collect a million signatures. If these are then thrown straight into the bin without being properly dealt with and without the proper follow-up, then we have probably done democracy in Europe a disservice. It is therefore of particular importance how the Commission deals with this concern. For me, this is the key issue.
(FR) Mr President, Mr Šefčovič, Mr López Garrido, ladies and gentlemen, the citizens' initiative is an additional contribution to the creation of a true European civil society. It is a new opportunity for European citizens to have a greater say in the decision-making process. I hope that its introduction will help strengthen the sentiment of belonging to the same entity, our Europe, since this European sentiment is unfortunately very weak and all too often lacking.
Looking beyond the technical, administrative and practical aspects associated with the actual implementation of the initiative, I believe that our message must, above all, be political. Indeed, we must not lose sight of the guiding principle that underpins the introduction of this initiative: bringing citizens closer to the institutions, stimulating their interest in Europe, promoting their involvement, and making them stakeholders of European policies. That is what we must always bear in mind.
Whether we are talking about the minimum number of Member States from which the signatures derive, the collection, verification and checking of those signatures, or the admissibility of initiatives, we will have to ensure that citizens are not hindered in their desire to present an initiative.
For example, I would like to point out that the costs involved in having a notary validate the signatures must be reasonable. Some Member States, which have already introduced this type of initiative at national level, at times charge excessive amounts. It is these kinds of obstacles that we must avoid in the case of the citizens' initiative.
Lastly, we must not lose sight of the enhanced role of our Parliament. As the guardian of the democratic will of the European citizens and the guarantor of budgetary transparency, it must have a greater involvement in the process of implementing the initiative. Only in this way will we make the Union's extra bit of soul a true democratic heart.
Mr President, this is one of the most important democratic advances for the European Union. Two thirds of the people of Ireland voted for the Lisbon Treaty and one of the reasons was because of the availability of this citizens' initiative. For the first time, citizens on a transnational basis can request that the Commission bring forward proposals. But this needs to be a transparent process. We must know who is organising these initiatives and we must know who is funding these initiatives. They must not be captured by corporate interests.
The Commission, which will have to decide on whether or not to act on a proposal, must not be the body that decides on its admissibility, in my view. I believe we must expand the role of the Ombudsman to decide on a central European level what is admissible and what is not admissible.
The minimum number of states that is necessary, I believe, should be seven, not nine, as proposed or indeed as suggested by the Commission, and I must argue and insist that the one million threshold set by the treaty should not be breached. It must not be raised by having a high proportion of citizens in Member States and a high number of Member States. It is extremely important that the treaties are complied with.
And, finally, could I say that I believe it should be possible to enable citizens to register on the Internet.
(ES) Mr President, I want to begin in Spanish by thanking the Spanish Presidency for having taken the decision to present the initiative earlier than was originally expected. Many thanks for that.
(DE) I will now continue in German. I would like to thank the Commission for having taken on the Spanish Presidency's initiative and for having come out and said, 'OK, we will act quicker than that, we will put forward the proposal next week'. We hope that there will be a finished proposal by the summer. That is important in order to meet the expectations of the citizens.
Like many of those who have spoken before me, I believe the planned nine-country hurdle is just too high. My proposal would be to start at five, which is a fifth of the Member States. It is not easy to collect a million signatures, even if, perhaps, you can use the Internet to do so. It is necessary, however, to show the people that we want them to participate in this shared Europe of ours and to hold a real European debate. I think it is important that the legal, formal and content-based examination of this matter takes place right from the outset and not once people have already begun to collect signatures. There should also be support for the initiatives, for example, with translations. If that happens, we will be able to once again enthuse the citizens about our shared Europe - and more strongly, too.
(SK) Commissioner, thank you for providing an outline of the next steps. We have progressed from conceptual goals and several lines of text in the Treaty of Lisbon to a directive through which the EU will be regulated.
The citizens' initiative shows the citizens of the EU a further means of European integration. Member State citizens will have the opportunity to lobby European institutions. It should be pointed out, however, that the right to a citizens' initiative may be a democratic instrument, but it also opens the door to a federalised EU. I support the citizens' initiative, but it will be necessary to integrate the competent Member State authorities into it as much as possible. The protection of national constitutions must be given precedence and guaranteed.
As the Commissioner said, this initiative must be balanced, and I might add that in no case should it be allowed to serve as a pretext which might threaten the principle of subsidiarity. The framework for the application of this measure must be clearly defined, so that we can avoid unrealistic expectations on the part of some institutions, and particularly on the part of EU citizens.
Mr President, I am very happy with the citizens' initiative. If you do not mind, I will switch to Dutch to explain why I am so happy!
(NL) Mr President, I am delighted with the European Citizens' Initiative because citizens currently have the chance to indicate their wishes just once every five years, but this way they will be able to play a genuine role in the European Union in the interim, too. It is also important, therefore, that they know when they can come knocking at our door. In fact, it is not our door but that of the European Commission. Does the man on the street know when it is possible to appeal to the Commission? A far-reaching information campaign is necessary to let citizens know. I must say that the critical point to make in this regard is that the citizens' initiative will be truly mature only if all the European institutions take the one million citizens' voices seriously; and ministers and Heads of State or Government should also listen to these. Of course, this means that, if one million European citizens wish to dispense with the Strasbourg site, that desire too must be heeded.
(IT) Mr President, ladies and gentlemen, I am sure that this right of initiative granted to European citizens by the treaty will help bring the peoples closer to Europe and to the European institutions to a greater degree than the costly awareness campaigns funded by the Union which, hitherto, have produced modest results: electoral turnouts confirm this.
This initiative certainly further strengthens democracy, since it allows citizens to propose laws directly. In other words, it is a form of direct democracy which complements parliamentary representation.
We must not let this opportunity slip through our fingers. The Commission must make this right of initiative straightforward, understandable and accessible, and assist and support citizens from the initial stage of the process through to the signature collection stage, for example, by determining the admissibility of their proposals. This is a practical contribution to European democracy.
(EL) Mr President, we often refer to the need to increase the participation of European citizens, to the need for us to get closer to the Union's institutions, to the citizens of all the Member States. We debated this intensively at the last European elections, when we saw in many Member States that participation was particularly low.
A very important event has occurred between then and now, which has changed the very structure and operation of the Union. I refer, of course, to the Treaty of Lisbon, an important treaty, the epicentre of which is the citizen, the basic pillar of which is how all of us, Parliament, the Commission and the Council, can get closer to the citizens. This principle finds specific expression in the citizens' initiative in Article 11(4). This is an important and exceptional arrangement which promotes democracy, political equality and transparency.
Of course, what we want is for this arrangement to be applied correctly and to see it in practice. This is where the problems arise. While all my fellow members are right to highlight the need for this procedure to be reliable, for the role of the Commission and the role of Parliament to be defined, we must all be able to work together so that this important citizens' initiative, if signatures are collected, does not go to waste.
My conclusion is this: we all have a responsibility to promote this initiative. We all have a responsibility to explain this right which all our fellow European citizens now have, to give them to understand that they personally can set procedures in motion, without any other intervention, at the level of the Union's institutions.
Above all, our message must be clear and must be contained in a simple, understandable, comprehensible procedure which, if nothing else, functions for everyone, functions for the citizens, functions for Parliament, for the Union's institutions, for the Member States and for all stakeholders in the procedure.
(PT) Only a few months ago, some were saying that the Treaty of Lisbon would never come into force. Yet here we are, beginning to think about how we are going to implement it and laying down some of its provisions.
The Treaty of Lisbon has an important contribution to make in fighting the democratic deficit. I am talking about the strengthening of parliaments (both the European Parliament and national parliaments). Even more importantly, I am talking about investment in a Europe for the public, with rules on the area of freedom, security and justice, on monitoring subsidiarity, and with the realisation of this innovative initiative which stems from public action.
I endorse what has been said by many of my fellow Members and especially by my colleague, Mr Méndez de Vigo, but I would like to emphasise that when regulating this instrument, we must ensure that it is truly Europe-wide. It needs, of course, to avoid being the expression of the will of the public in only one country or a limited number of countries. We do, however, need to seek a solution that will encourage and stimulate public involvement. If we have to choose between being very strict and rigorous or being more generous, I would err on the side of being more generous. If we come up with solutions that discourage public participation, we are betraying the spirit of the Treaty of Lisbon and denying the European public because, ladies and gentlemen, we need more Europe and a Europe that is aimed more at the public. We need the European public to have greater involvement and to actively exercise their citizenship.
(SL) I would like to express my satisfaction and pleasure that we are today discussing this initiative which will, I am sure, reduce what we call the democratic deficit or partially eliminate it.
Generally speaking, it is a fact that democracy is today taking a backwards step. As some research suggests, democratic dialogue is becoming narrower and the notion of democracy is being confined merely to democratic elections and nothing more. All of this has an impact on the mood of our citizens, who are becoming increasingly passive, and is reflected in low electoral turnouts, or even in a lack of trust in the institutions of democracy.
For this reason, it is very important that we have adopted the Treaty of Lisbon because it expands the role of parliament, both the role of national parliaments and that of the European Parliament. Above all, it enables citizens to take forward initiatives and I am delighted that is the case. As a result, we are now witnessing something that we could describe as a European democracy project taking shape on a European level and I think that we have already made a major leap forward in this respect.
However, this so-called European democracy must, of course, be further extended to cover other areas, including, for example, nominations for the European Commission. In brief, there are a number of areas where the European institutions involved could be further extended in democratic terms. I firmly believe that this project, i.e. this initiative, could greatly strengthen European democracy.
(IT) Mr President, ladies and gentlemen, we have a wonderful opportunity today: the chance to assert a value, namely the instrument of participatory democracy being offered to citizens under the Treaty of Lisbon. The fact that after only a few months we are discussing this instrument is, in my view, in itself an absolute value that should be safeguarded.
I am certain that it will, of course, be crucial to determine clearly and precisely what is meant by a significant number of Member States. We must use a criterion which combines, on the one hand, the citizens' drive to participate in the institutions and, on the other, our drive to give this instrument democratic validity.
Naturally, the procedures must be simplified, straightforward and flexible. I personally have visited several schools in the last few weeks, and was met with a great willingness to listen, but, above all, I gained a great awareness of the increased role that children wish to play in a Europe which is changing, in particular, under the Treaty of Lisbon. Therefore we need transparency, objectivity and change in order for this instrument to serve society but, at the same time, to serve the institutions. In this regard, Parliament is being called upon, together with the Commission and the Council, to decide, precisely, on simplified procedures.
(DE) Mr President, ladies and gentlemen, I am one of those people who has brought one of the first citizens' initiative petitions into being, specifically, on the subject of protecting Sundays. Today, we have the pleasure of debating - and then deciding upon - a potential way of involving the citizens in the process of Europe's political work. That means that this is a potential way to bring about more democracy and to counter Europe-fatigue.
That said, I am not here just to give praise. Rather, I have two requests to make of you, when you now take this Regulation into its final phase. Firstly, we Europeans are technologically advanced people. I would like to ask you to make the Internet the definitive medium so that a citizens' initiative with a million signatures is also admissible with electronic signatures, which are also legally binding.
Secondly, I would like to point out that what we are doing here is just a first step. I would like to go a step further. We now have a right of initiative for the citizens. It would be my wish, however, for us to also have referendums, as we have in my home region of Bavaria, at the European level in future. What happens is that there is a petition for a referendum, then, when enough people have put their name to it, there is the possibility of a referendum. It would be my wish that we should also have this in Europe.
(PL) Mr President, public consultations on the European Citizens' Initiative have just ended, and it turns out that the consultations attracted only 323 respondents. This result shows that all the European Union institutions should now strongly engage in promoting this new instrument, because at the moment, it can be seen that very few people are aware of its existence. The results of the consultation do, however, show the direction which the Commission should take in framing appropriate executive legislation.
Firstly, it is essential to establish common principles, which would apply throughout the Union, for the collection and authentication of signatures, and also to ensure that citizens will be subject to the same requirements, for example, as regards age.
Another important matter is the introduction of a certain form of evaluating admissibility ex ante, with the assumption that initiatives and initiators are aware that formal recognition of admissibility is not equivalent to the Commission putting forward a legislative proposal on a particular matter.
I am sure the European Citizens' Initiative can become an important instrument by means of which debate will be conducted in the future - broad debate on matters of interest to all Europeans. For this reason, I eagerly await an appropriate regulation from the Commission.
Mr President, the use of the referendum - direct democracy - is not an exotic version of democracy. It is the original form - government by the people and not government on behalf of the people.
So perhaps we should be grateful to the EU for introducing this. I think not. The EU only likes democracy when it can manage it and arrange for a result that it wants. We have heard that the power to call such a referendum will be limited by mischievous provisions, such as the EU's competence and the EU's own version of human rights, which, in reality, means political repression, limitation on freedom of speech and even on freedom of thought.
One final point is that democracy means government by the people - an identifiable and cohesive unit - and not government by an arbitrary collection of persons. Mass migration has made this difficult to achieve. Europe as a whole has become even less of a single people than it might otherwise have been. Nevertheless, it is better than nothing, and we might, at least, demonstrate that this initiative was a hollow promise.
(RO) I believe that the inclusion of the European Citizens' Initiative in the provisions of the Treaty of Lisbon marks an important step in the consolidation of democracy in the European Union.
Another important way of exercising and consolidating democracy is the use of referendums. I wish to digress at this point by telling you that three referendums have been held in Romania since 2004, with the last one on the switch to a unicameral system and a reduction in the number of MPs. There was a 51% turnout, with an overwhelming majority voting in favour of the proposal.
I wish to welcome the Commission's initiative in launching a broad public consultation on the regulation online. This will determine the number of states from which signatures need to be collected, the minimum number of signatures from each country, and the rules for verifying them.
I would like to end by asking the Commission when it thinks that this regulation will come into force, as I believe it must be finalised as soon as possible.
(CS) Commissioner, ladies and gentlemen, in the last few years, the European Union has experienced a crisis of confidence on the part of its citizens. One of the signs of this is the very low turnout for elections to the European Parliament, arising from the widely-held feeling that citizens cannot influence events in the EU through their vote in any way whatsoever. I therefore warmly welcome the possibility of citizens' initiatives which the Treaty of Lisbon opens up for EU citizens, and in this context, also the public consultation with the Commission and the Green Paper on how to bring the citizens' initiative to life in concrete terms. I agree in principle with most of the proposals in the Green Paper.
However, if we hold out a helping hand, we should not at the same time be afraid that EU citizens will grasp it. Therefore, if we care about maximising the dialogue with citizens, I consider some of these limiting measures to be too strict. These mainly concern the minimum number of Member States that the citizens signing an initiative must come from, and the definition of a so-called substantial number of states. The proposal for one out of three states, in other words, nine at present, is, in my opinion, discouraging and unrealistic for prospective initiatives in practical terms. A reduction in this number to 20% would, I believe, be a step in the right direction for the general public of the EU, who will, for example, also take note of the greater emphasis being placed on the role of the macro-regions in creating EU policy. And why not?
(HU) The possibility of a European Citizens' Initiative can promote the development of public debates on European questions, leading to a true European public sphere. The representatives of civil society can address those social questions which the political groups now represented in the European Parliament cannot or do not wish to raise. Of these questions, I would like to emphasise one in particular. I consider it important that, parallel to the advance notice of proposals for a resolution and even before the gathering of signatures begins or perhaps after a certain number of signatures have been collected, the Commission should give an opinion, based on its own competence and on Community law, as to whether the proposal in question would be acceptable. A rejection on formal grounds or due to a lack of legal basis after the million signatures have been collected can portray not only the Commission but the entire European Union in a very unfavourable light.
(LT) The Treaty of Lisbon provides for the strengthening of the role of civil society in European institutions and the opportunity for European citizens to initiate legislative proposals. The citizens' right of initiative would allow no fewer than a million citizens to call on the European Commission to take law-making initiatives in a specific area.
However, collecting such an amount of voters' signatures is really difficult; therefore, in order to establish an effective mechanism for democratic participation and to ensure the accessibility of this initiative to citizens, the opportunity must be provided to initiate a proposal, with clear guidelines and a simplified and appropriate procedure.
Unfortunately, since the Treaty of Lisbon entered into force, the citizens' right of initiative has not been put into practice. None of the aspects of the citizens' initiative have been discussed yet, and there is no concrete action plan on how to guarantee the transparency of initiatives and democratic accountability, so that citizens do not fall victim to the representation of large companies' interests.
Thus, the civil dialogue is the most important element of the democratic model of Europe and of my own country of Lithuania and is an essential foundation for this, so I call on the Commission to take all measures to ensure that this citizens' right of initiative is properly implemented as soon as possible.
(GA) Mr President, our colleagues have done many interesting things in relation to this issue and they agreed unanimously that this is a wonderful facility to put in the hands of our citizens.
The citizens' initiative was a powerful and convincing argument against the 'no' side in the Treaty of Lisbon referendum in Ireland, especially when they argued that it was a grab for power by the European Union rather than a truly democratic attempt to involve the citizens. But there is a big difference between putting something into a treaty and putting it into effect, and there is a big challenge here for us.
On the one hand, there is a danger - and a real danger - that the process could be hijacked by vested interest groups and by powerful lobbies who would have no difficulty in getting a million signatures. That is why the suggestion by my colleague, Mr De Rossa, concerning the involvement of the Ombudsman, might be well worth considering.
On the other hand, however, this has real possibilities for citizens. One initiative started by my colleague, Mr de Castro, is well worth considering, that of making Sunday special and whether we want to rest on the seventh day, like our creator, or treat it the same as any other day of the week. That is an important consideration.
So I think there is great scope here, and I look forward to its development.
Mr President, I must express my deep satisfaction regarding the debate that has taken place. This was, moreover, a debate that has taken place at the request of Parliament, which specifically wanted this debate to be held on the citizens' initiative, and I consider there have been a string of speeches in which I have seen absolutely unanimous support for this as a priority of the Spanish Presidency of the Council. Furthermore, there is support for it to be carried out quickly.
In this respect, I believe that Mr Šefčovič's announcement of the presentation of the text of the regulation on 31 March was welcomed with great satisfaction by all of you as well. Once again, I thank the Commission for the speed, concern and enthusiasm with which it has dealt with this matter and the fact that we can therefore, as of now, begin this legislative procedure. I hope that it will end as soon as possible with the setting in motion of this legislative initiative, which almost everyone who spoke considers necessary, urgent and indispensable.
I believe that this can, moreover, be interpreted as support by all the parliamentary groups and all the honourable Members, including those who, like Mr Kamall, in his extraordinary speech, supported the popular legislative initiative because, in his opinion, it will weaken the European Union.
Mr Kamall is not here... I am sorry that he is not, I am sorry to give him bad news and discourage him, because this initiative will strengthen the European Union, not weaken it at all. It will strengthen it because it is an initiative which, in short, strengthens the two essential concepts of the European Union: democracy and citizenship. These are the two main political pillars of the European Union: democracy and citizenship.
This is an initiative which, to some extent, tries to offset that paradox which we see: a European Union that is increasingly powerful, and Parliament is proof of that; that is increasingly influential; and that has an ever greater effect on the lives of the public. Yet it is a European Union that is unconnected with the debate that is carried out in each country.
It is a paradox that affects democracy itself. This citizens' initiative will, as Mr Méndez de Vigo said, extend a series of debates of European importance, on issues that are European, not local. This is because it forces contact between people from different countries; therefore, it is clearly European in effect. It is undoubtedly one way of strengthening this democracy, and also the citizenship or European demos referred to by Mr Casini, who is, moreover, Chair of the Committee on Legal Affairs and Citizens' Rights, which will, for the most part, be dealing with this initiative.
That citizenship that Mr Jáuregui considered so important in his speech, that so much represents the roots of the European Union; or Mr Sógor, who referred to it as well; or Mr Häfner, who mentioned it too. As Mr Kastler also said, this initiative must be applied. It is an appeal to citizens, because European civic identity develops when it is put into practice; not simply when a right is obtained, but when that right is put into practice and exercised. That is what I think is the important thing that should happen as soon as this citizens' initiative enters into force.
I once again repeat my thanks to the Commission and to Parliament, which, I am sure, will deal with this matter meticulously, thoroughly and swiftly. Mr Iacolino mentioned a particularly speedy procedure to enable us to see this initiative emerge as soon as possible and Mrs Băsescu, in her speech, also appealed for the speed with which we want to see the initiative set in motion.
Member of the Commission. - Mr President, I would first like to thank Diego for an excellent summary of today's debate. I would like to thank all of you for your support and positive expectations linked to the citizens' initiative. I can assure you that I will be happy to present to you the proposal at the earliest convenience after its adoption.
Because of time constraints and the fact that the proposal is not yet finalised, we could not go into details today. However, I am very thankful for your views and opinions because they really reflected the nature and the quality of the views and opinions we have been collecting in the preparations of the European Citizens' Initiative.
There are many things on which we all agree. The first one is, clearly, transparency. I can assure you that we are looking for a solution which would guarantee, through the registration of the initiative by the Commission, that we would know who the organisers are and how they are financed. We would have a very strong indication whether the initiative is really genuine, whether it is really a citizens' initiative, and whether it is really a European initiative. I think it must include all these elements in order to make good and successful use of this new instrument.
We all agree on practicality. We would like to have a system which is user-friendly. We would like to create a system where the citizens would not have the feeling that they have to go through a very burdensome procedure to collect or to give their signatures. We are looking into these opportunities and, of course, we are looking into ways in which modern IT technology - so characteristic of our century - can be used.
It is clear that there are different systems for the verification of signatures in the Member States. One of the clear responses we gathered from the public consultation was that the citizens would prefer having a certain uniformity when it comes to the verification and the collection of signatures. At the same time, we got the clear message from the Member States that we should look for a system which would not be too burdensome or too complicated for the national authorities, because it would be the Member States who would have to verify that the signatures collected for the citizens' initiative are real and genuine.
I listened very carefully to your calls for having very clear procedures once the initiative is successful and once the signatures are collected. I would like to assure you that we will definitely do that. In the proposal, there will be very clear deadlines - when, how and in what timeframe the Commission will have to react when the citizens' initiative is successful.
As you have listened to the opinions here, you will agree with me that the most difficult issue we have to tackle is the issue of admissibility - how we can find a solution which would avoid the frustration of citizens, how we can protect EU values, and how we can keep this institute of the European Citizens' Initiative serious and real. I can assure you that there are no easy answers to these questions and to these slightly contradictory requests.
The Commission is looking into the option which would defend European values and human rights from the outset. At the same time, we would like to have a clear view that the proposals for the citizens' initiative have a genuine potential to be successful.
We would like to avoid possible abuse where we might get proposals for the initiative every second week on nonsensical issues on which there would be an obligation to pronounce a view on admissibility, and then for it to be appealed to the Court - initiatives whose only reason for proposal would be the self-promotion of the potential organisers for negative political agenda. We have also to bear this in mind. I hope that we will find the right balance on how to keep this admissibility check in adequate proportion.
To give a short answer to Vice-President Durant's question concerning communication with civil society, I think that the European Citizens' Initiative is the best answer. We have a very good structured dialogue organised by the European Economic and Social Committee and I had a very lengthy debate with them just two weeks ago. I think that strong and wide public consultations are taking place through the smart-legislating proposals. We will widen this and use it even more in the future.
In view of the time, let me conclude by saying that I am really looking forward to being back soon with a proposal. I look forward to our mutual discussion on this issue and what I hope will be very dynamic and speedy procedures so that we can have this very important instrument approved as soon as possible.
The item is hereby closed.
Written statements (Rule 149)
The new legislative framework on the European Citizens' Initiative is undoubtedly welcome. There had long been a case for citizens to have access to such an instrument. On the other hand, I share the sentiments of those who have taken the floor today and called for the regulations which will be used as the basis for implementing the citizens' initiative to be simple, accessible, easy to understand and involve as little red tape as possible. This is the only way that the citizens' initiative will actually manage to become a proper instrument available to Europeans, which they can use to make their voice heard. This is the only way that the EU will successfully move closer to its citizens and become more democratic.
The Treaty of Lisbon gives the citizens of the European Union the right to propose a legislative initiative. This is one of the most important steps in the building of civil democracy and direct inclusion of the citizens in the EU decision-making process. The European Citizens' Initiative can contribute to a reduction in the gap between the institutions and the citizens, and can support the development of European civil society. Therefore, rapid adoption of a regulation to govern the process, conditions and procedures for presentation of such an initiative is essential. The citizens of the European Union eagerly await this.
The European Citizens' Initiative is mainly about greater involvement of the citizens in creating European law. Therefore, I would like to raise the matter of digital signatures in the citizens' initiative, as an additional channel for attracting interest in European politics. Since we can already vote via the Internet and carry out banking operations online, we are certainly able to develop a secure system which would allow us to identify digital signatures.
Transparency of procedures is also important. The organisers of initiatives must be publicly responsible for transparency concerning the financing of the campaign to collect signatures. Even the establishment of clear criteria for the course of such a campaign does not ensure protection from possible abuses of this instrument by Eurosceptics, for whom collecting a million signatures, with the use of significant financial resources, may not constitute a major problem, as the last European Parliament election campaign showed. One solution could be to oblige initiators to maintain an Internet site containing financial information, such as sources of income, expenses and financial reports.
Today's debate is another step on the road to establishing the final form of the European Citizens' Initiative. The idea to create a tool enabling the citizens to participate more fully in the democratic life of the Union was mooted as far back as 2005 after the unsuccessful constitutional referendums in France and the Netherlands. Those votes reflected a noticeable lack of communication between the European Union and its citizens. Even the recently published results of the social consultations, starting with the Green Paper on a European Citizens' Initiative, show the low level of interest on the part of individual citizens. The Commission received as few as 159 responses from individuals.
The citizens' initiative makes it possible for us to change this situation and give a stronger voice to our citizens by giving them the right to call directly on the Commission to bring forward new policy initiatives. To guarantee that the initiative does not become an instrument in a political game, we must not make demands of our citizens which are too strict. However, we must make sure that guarantees against abuses are met. It is important that the European Citizens' Initiative be a truly supranational instrument which will be citizen-friendly and easy to use. It should be simple, understandable and easily accessible. If the draft of an initiative does not meet formal requirements, its idea should remain and be presented in the form of a petition. In this way, the work put into its preparation and the effort invested will not be wasted. Fulfilment of these conditions will allow Europeans, for the first time in the history of our integrated Europe, to have a real and direct influence on the creation of European policy.